Case 1:19-cv-03377-LAP Document 307 Filed 05/10/21 Page 1of1
Case 1:19-cv-03377-LAP Document 306 Filed 05/06/21 Page 1 of 1

Todd&Weldur

W Kristine C. Oren
koren@toddweld.com

Via ECF May 6, 2021

Honorable Loretta A. Preska
United States District Court
Southern District of New York
500 Pearl Street, Room 2220
New York, NY 10007-1312

Re:  Giuffre v. Dershowitz, Case No. 19-cy-3377-LAP
Request for Extension

Dear Judge Preska,

Defendant Alan Dershowitz (“Defendant”) hereby requests a three-day extension of time
to file his responses to Plaintiff Virginia L. Giuffre’s Letter Motion for Local Rule 37.2 Conference
re: Protective Order (Dkt. No. 303) and Letter re: Request for Permission to File Motion to Amend
Complaint (Dkt. No. 304) (collectively, “Letters”). Pursuant to Individual Practice Rule 2.A., the
original deadlines to respond to both Letters are set for Tuesday, May 11, 2021. Defendant
respectfully requests that the Court extend Defendant’s deadlines to respond to Plaintiffs Letters

to May 14, 2021.
were

Defendant requests this extension because he will need additional time to adequately
respond to the two related Letters filed simultaneously in this case.

Counsel for Plaintiff has assented to this request but also requests an extension of time to
file her replies for both Letters until May 21, 2021.

 

Thank you.

SQ ORDERED

  
   
 

Respectfully Submitted,

TONE TEA A. LLti td 2 fl Hee C tm

UNITED STATES DISTRICT JUDGE
Kristine C. Oren

   
        

CC: Plaintiff/Cooper & Kirk P.L.L.C. via ECF

 

 

 

 
